Citation Nr: 0118660	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  95-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic 
lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
January 1975.  




This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1992 rating decision from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent rating for chronic lumbar strain.  

The September 1997 Board decision remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has moderate to severe limitation of lumbar 
spine motion, and he has consistently complained of pain in 
the lumbar area.  

2.  The veteran wears a back brace and uses a cane for 
ambulation.  

3.  The medical evidence shows severe loss of lateral motion, 
osteo-arthritic changes, and abnormal mobility on forced 
motion. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic lumbar 
strain are met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, and 5295 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1980 rating decision granted service connection and 
an initial 20 percent rating for chronic lumbar strain since 
October 1979.  The June 1982, August 1983, February 1984, and 
March 1986 rating decisions continued the 20 percent rating.  

The April 1992 rating decision granted a temporary total 
rating for hospitalization from January 22, 1992 and 
continued the 20 percent rating for chronic lumbar strain 
from March 1, 1992.  The veteran perfected a timely appeal of 
the continuation of the 20 percent rating.  

A March 1993 rating decision granted a temporary total rating 
for hospitalization from December 29, 1991, continued the 20 
percent rating from March 1, 1992, granted a temporary total 
rating for hospitalization from September 9, 1992, and 
continued the 20 percent rating from November 1, 1992.  A 
February 1994 rating decision granted a temporary total 
rating for hospitalization from January 1, 1993, and 
continued the 20 percent rating from February 1, 1993.  The 
January 1995 and April 2001 rating decisions continued the 20 
percent rating.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations and filed lay statements with the RO.  In 
January 1997, the RO mailed a timely notice of the March 1997 
travel board hearing to the veteran at his last known 
address, with a copy to his representative.  38 C.F.R. 
§ 19.76 (2000).  Although the notice was not returned in the 
mail, the veteran failed to appear at the March 1997 hearing.  
The veteran and his representative did not request or file a 
motion for a new hearing, and they did not explain why he 
failed to appear.  Therefore, the Board will adjudicate the 
claim based on the current evidence of record as though the 
request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).  In any event, the RO's September 1997 
and April 2001 letters to the veteran, the April 1992, 
September 1995, and April 2001 rating decisions, the May 
1992, September 1995, and April 2001 statements of the case, 
and the September 1997 Board remand informed the veteran of 
the evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

The veteran's chronic lumbar strain is currently evaluated 
under the criteria of Diagnostic Code 5295 for lumbosacral 
strain.  Given the diagnoses and findings of record, the 
Board will consider whether a rating in excess of 20 percent 
is warranted under the criteria of Diagnostic Codes 5295, 
5292, 5003, and 5010.  

An increased rating to 40 percent is warranted under the 
criteria for lumbosacral strain.  Severe lumbosacral strain, 
with listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2000).  

Although the last diagnosis of lumbosacral strain appeared in 
the record at a May 1982 VA examination, a 40 percent rating 
is warranted because the veteran has consistently complained 
of pain in the lumbar area and because the medical evidence 
shows severe loss of lateral motion, osteo-arthritic changes, 
and abnormal mobility on forced motion.  See 38 C.F.R. § 4.20 
(2000).  The veteran has severe loss of lateral motion 
because lateral rotation of the lumbar spine was to only 
10 degrees bilaterally in March 1999.  He has osteo-arthritic 
changes because a VA examiner noted degenerative joints with 
mild osseous changes at L3-4, L4-5, and L5-S1 in October 1992 
and VA diagnoses since April 1994 included degenerative joint 
disease of the lumbar spine.  He has abnormal mobility on 
forced motion because he has worn a back brace for over a 
decade.  He has used a cane and had to swing his leg for 
ambulation since March 1980.  Although the medical evidence 
does not show listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, and narrowing or irregularity 
of joint space, the veteran will receive the benefit of the 
doubt.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 40 percent 
rating is warranted under the criteria of Diagnostic Code 
5295.  

Likewise, a 40 percent rating is warranted for limitation of 
lumbar spine motion with functional loss and pain.  Moderate 
limitation of motion is rated as 20 percent disabling, and 
severe limitation of motion is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  Where 
evaluation is based on limitation of motion, as under 
Diagnostic Codes 5292 and 5295, the question of whether 
functional loss and pain are additionally disabling must also 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Regulations contemplate 
inquiry into whether there is crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

Since the last temporary total rating for hospitalization in 
February 1993, the worst range of lumbar spine motion was 
flexion to 40 degrees, extension to 10 degrees, lateral 
bending to 25 degrees bilaterally, and lateral rotation to 
10 degrees bilaterally at the March 1999 VA examination.  The 
March 1999 VA examiner noted chronic low back pain with mild 
spondylosis at L5-S1 and opined that the veteran's residual 
impairment and pain was mostly attributable to a nonservice-
connected left hip disability rather than to service-
connected chronic lumbar strain.  
Given, however, that three lumbar spine motions had moderate 
limitation of motion and three motions had severe limitation 
of motion, the evidence is in approximate balance for and 
against a finding of severe, rather than moderate, limitation 
of lumbar spine motion.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Resolving all reasonable 
doubt in the veteran's favor, a 40 percent rating is 
warranted under the criteria of Diagnostic Code 5292.  

Although VA medical records show degenerative joint disease 
of the lumbar spine since April 1994, a separate rating is 
not available for arthritis under Diagnostic Codes 5003 and 
5010 because limitation of motion is compensable under 
Diagnostic Codes 5292 and 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2000).  

A rating no higher than 40 percent is warranted under the 
schedular criteria.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence does not reflect that the degree of 
disability more nearly approximates the criteria for a rating 
in excess of 40 percent.  The veteran's lower back disability 
is more consistent with the criteria for a rating no higher 
than 40 percent.  Further, the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim under 
the criteria of Diagnostic Code 5295, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the veteran's chronic lumbar strain markedly 
interferes with employment or causes frequent 
hospitalizations.  Although the veteran has not worked since 
the early 1980s, the March 1999 VA examiner stated that the 
veteran's residual impairment and pain were mostly related to 
his left hip joint involvement, which is not a service-
connected disability.  The veteran's last hospitalization in 
May 1995 was for treatment of a psychiatric disorder.  


ORDER

Entitlement to a 40 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

